Citation Nr: 1038209	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

1.  Entitlement to service connection for loss of hair on the 
legs, including as due to herbicide exposure.  

2.  Entitlement to a rating in excess of 60 percent for 
hypertensive cardiovascular disease. 

3.  Entitlement to a rating in excess of 10 percent for gouty 
arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to October 
1971 and from November 1972 to November 1973.

This matter come before the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs (VA) 
Regional Offices (RO's) in New Orleans and Gretna, Louisiana.  
The Veteran testified at a Decision Review Office (DRO) hearing 
in February 2007; a transcript of that hearing is of record. 

The Board notes on his June 2006 Form 9, the Veteran raised a 
claim seeking service connection for loss of leg hair as 
secondary to his service-connected hypertensive cardiovascular 
disease.  A June 2007 rating decision denied this claim.  As the 
Veteran has not appealed that determination, this matter is not 
on appeal and the Board will only address the leg hair loss 
disorder on a direct basis and as it relates to herbicide 
exposure.  The Veteran's desire to only pursue this aspect of the 
claim is further evidenced by his February 2007 DRO hearing in 
which he did not address the issue as secondary to a service-
connected disability.  

The Board notes that a January 2008 rating decision granted 
service connection for atrophy of the right bicep muscle, as this 
was a full grant of the benefit sought this issue is no longer on 
appeal.  




  

FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran's leg hair loss disorder is attributable to service or is 
presumed from herbicide exposure.

2.  At his February 2007 DRO hearing, prior to promulgation of a 
decision in the appeal on the issue seeking a rating in excess of 
60 percent for hypertensive cardiovascular disease, the Veteran 
and his representative indicated that he wanted to withdraw his 
appeal on this issue.  

3.  At his February 2007 DRO hearing, prior to promulgation of a 
decision in the appeal on the issue seeking a rating in excess of 
10 percent for gouty arthritis, the Veteran and his 
representative indicated that he wanted to withdraw his appeal on 
this issue.  


CONCLUSIONS OF LAW

1.  Service connection for a leg hair loss disorder, including as 
due to herbicide exposure is not established.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue seeking a rating in excess of 60 percent 
for hypertensive cardiovascular disease have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran for the issue seeking a rating in excess of 10 percent 
gouty arthritis have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999).  Lay testimony is competent, 
however, to establish the presence of observable symptomatology 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, supra. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
records, and medical records.  Although this Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The Veteran contends that he incurred a leg hair loss disorder a 
result of exposure to herbicides, including Agent Orange, while 
serving on active duty in the Republic of Vietnam.  The Veteran 
served in Vietnam during the requisite period, and is presumed to 
have been exposed to herbicides during such service.  Veterans 
exposed to herbicides/Agent Orange are entitled to service 
connection on a presumptive basis for the diseases listed in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  However, his 
hair loss disorder, manifested hair loss of his legs is not among 
the diseases listed at 38 C.F.R. § 3.309(e) for which service 
connection is warranted on a presumptive basis due to in-service 
herbicide exposure.  See also 38 U.S.C.A. § 1116.  Moreover, VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 27630, 
27641 (May 20, 2003).  Therefore, the Veteran is not entitled to 
service connection for a leg hair loss disorder based on his 
presumed exposure to herbicides, including Agent Orange.  
Notwithstanding the fact that the Veteran's leg hair loss 
disorder is not subject to presumptive service connection on the 
basis of herbicide exposure, the Veteran could still establish 
service connection for his leg hair loss disorder with competent 
evidence that it was incurred in service, was present during 
other presumptive periods, or by submitting medical or scientific 
evidence that is was in fact due to herbicide exposure during 
service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

However, the record in this case does not establish the existence 
of a current disability or a link between the Veteran's leg hair 
loss disorder and active duty service.

The Veteran's service treatment records (STR's), including 
October 1971 and October 1973 separation examinations, were 
negative for any complaints, treatment, or diagnoses relating to 
hair loss.  

Post service medical records comprised of treatment records from 
New Orleans VA Medical Center (VAMC) and VA Outpatient Clinic in 
Baton Rouge dated from 1999 to 2007 are negative for any 
complaints, treatment, or diagnoses relating to hair loss.  

At his February 2007 DRO hearing, the Veteran reported that as a 
teenager he had hair on his chest, legs, and arms.  He noticed 
upon returning from Vietnam that maybe two to three years later, 
he started to get a burning sensation in his legs and his legs 
would get really scaly.  Eventually, he lost the hair.  He 
indicated that the nerves in his legs "were shot and no hair 
would grow."  He realized that the condition was not viewed by 
VA to be related to Agent Orange, but wanted it to be considered 
just in case.  

During his April 2007 VA examination, it was noted that his 
claims file was reviewed.  The Veteran reported that he began to 
lose hair on his legs about 1973 or 1974.  He noticed a gradual 
loss of the hair on his legs beginning after he returned from 
Vietnam.  The condition became progressively worse since its 
onset.  After examination, the diagnosis was loss of leg hair 
with essentially normal ankle brachial index.  There were no 
other significant histories of vascular disease of any adjacent 
disabilities.  The examiner opined that loss of leg hair was 
usually the result of peripheral vascular disease, some 
neurologic problem, or one of several dermatologic entities.  

After reviewing the record, the Board concludes that the 
preponderance of the evidence is against finding that the 
Veteran's loss of leg hair was caused or aggravated by his active 
duty service.  Although the Veteran has a current diagnosis of a 
loss of leg hair, only the first element of service connection 
has been satisfied.  However, a veteran seeking disability 
benefits must establish not only the existence of a disability, 
but also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

In this case there is no medical opinion of record showing a 
relationship between the Veteran's loss of leg hair and the 
Veteran's military service, including herbicide/Agent Orange 
exposure.  In this regard, the Board notes that STR's were 
negative for any complaints, treatment, or diagnosis of a hair 
loss disorder.  He was not diagnosed with a leg hair loss 
disorder until many years after service.  This is strong evidence 
against a finding of any continuity of symptomatology and against 
his claim for service connection.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Of course, in addition to the medical evidence, the Board must 
consider the Veteran's statements and the other lay evidence.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability benefits).  At his February 
2007 DRO hearing, the Veteran indicated that he noticed that 
maybe two to three years after he returned from Vietnam that he 
had a burning and itching sensation in his legs and eventually he 
lost his leg hair.  While the Veteran is competent to report his 
observations of symptoms such as loss of leg hair that could be 
indicative of an underlying disorder, his statements must be 
weighed against the other evidence of record.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As previously 
noted, the STR's, including October 1971 and October 1973 
separation examinations, were negative for any complaints, 
treatment, or diagnoses relating to hair loss.  The Board is of 
the opinion that the contemporaneous STR's which weigh heavily 
against the claim had greater probative value than the Veteran's 
reported history many years later.  The fact that the STR's were 
prepared at the crucial time (i.e. while the Veteran was still in 
service and around the time the Veteran indicated that his 
symptoms began), give the STR's greater evidentiary value than a 
recollection made many years later based on a potentially faulty 
memory.

Furthermore, regarding the underlying etiology of his complaints, 
the Board places far more probative weight on the findings and 
conclusions of the competent VA health care specialist that 
examined the Veteran in April 2007.  After the Veteran was 
interviewed and thoroughly examined, it was determined that his 
leg hair loss disorder was the result of peripheral vascular 
disease, some neurologic problems, or one of several dermatologic 
entities.  There was no competent medical evidence to the 
contrary.  

In summary, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service connection 
for loss of hair on the legs, either on a direct basis or on a 
presumptive basis due to herbicide exposure.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).

At his February 2007 DRO hearing, the Veteran and his 
representative communicated that he was satisfied with the 
evaluations assigned for his hypertensive cardiovascular disease 
and gouty arthritis and that these issues were no longer on 
appeal.   The hearing testimony of the Veteran and his 
representative was later reduced to writing and incorporated into 
the record in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal of 
that issue on appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  There is no remaining allegation of error of fact or law 
for appellate consideration, and that appeal is withdrawn.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it is dismissed.  As the appeal is dismissed, it is 
not necessary to discuss VA's duties to notify and assist the 
Veteran with respect to the issues seeking increased ratings for 
hypertensive cardiovascular disease and gouty arthritis.  



III.  Duties to Notify & Assist

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VCAA and its implementing 
regulations provide that, upon the submission of a substantially 
complete application for benefits, VA has an enhanced duty to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  The VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, the 
VCAA duty to notify was satisfied by a letter sent to the Veteran 
in June 2004, which fully addressed what evidence was required to 
substantiate the claims and the respective duties of VA and a 
claimant in obtaining evidence.  The Board observes that although 
the Veteran was not provided with notice regarding the disability 
ratings and effective dates of awards (Dingess v. Nicholson, 19 
Vet. App. 473 (2006)); the error was harmless because as the 
appeal is being denied; the matters of a disability rating and 
effective date of award are moot.  He has had ample opportunity 
to respond/supplement the record, and is not prejudiced by any 
technical notice deficiency that may have occurred earlier in the 
process. 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate these 
claims.  The RO has obtained the Veteran's service treatment 
records and VA and non-VA treatment records.  The Veteran and his 
representative have not identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical providers 
have additional pertinent records that should be obtained before 
the appeal is adjudicated by the Board.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010).  Additionally, the Veteran 
was afforded a VA examination in April 2007.  The Board finds 
that the VA examination is adequate because it was based upon a 
review of the claims file and examination, consideration of the 
Veteran's pertinent medical history, his lay assertions and 
current complaints, and because it described the etiology of his 
leg hair loss disorder in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for loss of hair on the legs, including as due 
to herbicide exposure is denied. 

The appeal seeking a rating in excess of 60 percent for 
hypertensive cardiovascular disorder is dismissed.  

The appeal seeking a rating in excess of 10 percent for gouty 
arthritis is dismissed.  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


